
	
		II
		110th CONGRESS
		1st Session
		S. 1149
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mr. Kohl (for himself,
			 Mr. Baucus, and Mr. Conrad) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act
		  and the Poultry Products Inspection Act to authorize the interstate
		  distribution of State-inspected meat and poultry if the Secretary of
		  Agriculture determines that the State inspection requirements are at least
		  equal to Federal inspection requirements and to require the Secretary to
		  reimburse State agencies for part of the costs of the
		  inspections.
	
	
		1.Interstate distribution of State inspected
			 meat and poultry products
			(a)Meat productsSection 301(a)(1) of the Federal Meat
			 Inspection Act (21 U.S.C. 661(a)(1)) is amended—
				(1)by striking (1) The
			 Secretary and inserting (1)(A) The Secretary;
				(2)in subparagraph (A) (as designated by
			 paragraph (1)), by striking solely for distribution within such
			 State; and
				(3)by adding at the end the following:
					
						(B)The Secretary shall reimburse a State
				agency administering inspections pursuant to subparagraph (A) for not less than
				50 percent and not more than 60 percent of the costs of administering the
				inspections.
						.
				(b)Poultry productsSection 5(a)(1) of the Poultry Products
			 Inspection Act (21 U.S.C. 454(a)(1)) is amended—
				(1)by striking (1) The
			 Secretary and inserting (1)(A) The Secretary;
				(2)in subparagraph (A) (as designated by
			 paragraph (1)), by striking solely for distribution within such
			 State; and
				(3)by adding at the end the following:
					
						(B)The Secretary shall reimburse a State
				agency administering inspections pursuant to subparagraph (A) for not less than
				50 percent and not more than 60 percent of the costs of administering the
				inspections.
						.
				
